DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final action.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2022 has been entered.

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the remarks/arguments filed for Application 15/377,227 filed on 22 September 2022.
Claims 12, 15-16, 19, 31, 34-35, 38, 40 and 43 have been previously canceled. 
Claims 1-3, 17, 18, 21-23, 36, 37, 41, and 42 have been amended.
Claims 1-11, 13-14, 17-18, 20-30, 32-33, 36-37, 39, 41-42, and 44-45 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 112:

Claims 21-30, 32-33, 36-37, 39, 44, and 45 stand rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 21-30, 32, 33, 36, 37, 39, 44, and 45 stand separately rejected under 35 USC § 112 (pre-AIA ), second paragraph, as allegedly being indefinite.

Applicant’s arguments and/or amendments with regard to the claims have been considered and deemed persuasive. Accordingly, the rejection of the claims under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, and, under 35 USC § 112 (pre-AIA ), second paragraph, is withdrawn.

B. Claim Rejections – 35 U.S.C. § 101:

Claims 1-11, 13-14, 17-18, 20-30, 32-33, 36-37, 39, 41-42, 44, and 45 stand rejected under 35 U.S.C. § 101 as being directed to a judicial exception. 

1. Applicant argues that the claims do not fall into any of the enumerated groupings of abstract ideas.

Examiner respectfully disagrees. The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), inasmuch as the claimed method as a whole is directed towards the abstract idea of facilitating a peer-to-peer transfer of assets between electronic payment accounts of entities in a financial transaction utilizing search engine identifiers associated with an electronic payment address of the linked payment account, involving steps which are nothing more than merely following a set of predetermined instructions or rules to carry out storing (receiving) account data and/or information of at least one transacting entity which includes identity attributes and transaction specific information associated with a specific financial transaction. The steps also includes providing (generating and transmitting) the account data and/or information including identity attributes and transaction specific information (e.g., transfer of assets), but for the recitation of generic computer components. Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A). 

Performing steps comprising following a set of predetermined instructions or rules to carry out receiving, storing, transmitting, comparing, displaying data and/or information associated with a financial transaction falls within the certain methods of organizing human activity grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device (i.e., server, memory, processor, communication network), nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that the claims at a minimum integrate any judicial exception into a practical application and that the claims reflect an improvement in the functioning of the computer and technical field. 

Examiner respectfully disagrees. 

According to the 2019 PEG, limitations that are indicative of integration into a practical application include:

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)

Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo

Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)

Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

The instant claim recites the additional elements – using computer device-related elements (e.g., “processor”, “communication network”, “root directories”, “Domain Name Service (DNS)”, “sub-directory”, “public search engine”, “log file”) to perform the steps comprising:

creating, … a publicly available linked credit account (LCA) for a first entity in a root directory of one or more root directories each comprising one or more Domain Name Service (DNS) records configured to be searchable by a public search engine, the LCA comprising a one-way account configured to automatically process permissible transactions without authorization from the first entity and prevent impermissible transactions; 

associating, … the LCA with one or more unique identifiers associated with public information about the first entity; 

linking, … the publicly available LCA in the root directory to a private account of the first entity in a sub-directory of one or more sub-directories that are not publicly accessible, the one or more sub-directories configured to store private account information of the first entity;  

automatically processing, …, at least one permissible transaction while prohibiting access to the private account information of the first entity by: 

receiving, …, a referral from the public search engine, the referral comprising a request submitted to the public search engine from a second entity to initiate a transaction of an asset based on a portion of the public information about the first entity; 

locating the root directory and the LCA of the first entity by matching the portion of the public information with at least one unique identifier of the one or more unique identifiers; 

presenting, …, a Uniform Resource Locator (URL) with information about the LCA of the first entity to the second entity, the URL generated based on the one or more DNS records of the root directory; 

receiving, …, a confirmation from the second entity that the transaction is a permissible transaction; 

recording, in real time, a payment pending action in a log file for the LCA of the first entity based on receipt of the confirmation, the log file stored in the root directory; 

transferring …, the asset from an electronic payment account of the second entity into the LCA, without authorization from the first entity; 

automatically transferring, without authorization from the first entity, the asset from the LCA to the private account of the first entity, simultaneously transmitting in real time, via the communication network, a first notification to the first entity and a second notification to the second entity indicating a successful completion of the transaction; and 

recording, in real time, the first notification, the second notification and additional information in the log file, such that the log file is updated in real time to track events associated with the transaction and real-time movement of the asset.

In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The computer device-related elements in all the steps are recited at a high-level of generality (i.e., as a processor performing computer functions) such that it amounts no more than mere instructions to apply the exception using computer-related components that merely perform as designed to function. Hence, the additional elements in the claims are all components suitably programmed to perform their respective functions. The claims at issue do not require any non-generic computer, network, or other components, or even a non-generic arrangement of known, pieces but merely call for performance of the claimed functions on a set of computer components. The computing system in all the steps of the claim is recited at a high-level of generality (i.e., as processors performing computer functions) such that it amounts no more than mere instructions to apply the exception using known computer components. 

The computer device-related elements are recited at a high-level of generality and are merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a computer component. Simply implementing the abstract idea on a computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In addition, the Specification does not indicate that the computer device-related elements (e.g., “processor”, “communication network”, “root directories”, “Domain Name Service (DNS)”, “sub-directory”, “public search engine”, “log file”) act in an abnormal manner or outside of
their ordinary capacities. Rather, the claim recites an invention that is merely the routine or conventional use of a generic computing system. See DDR Holdings, 773 F.3d at 1258-591; Electric Power Group, 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification,
requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) ("That a computer receives and sends the information over a
network-with no further specification-is not even arguably inventive"). Applicant does not contend that it invented any of the claimed components or their basic functions or that those components, claimed generally, were unknown in the art as of the time of the invention. See Affinity Labs of Texas, LLC v. Amazon.com, Inc., 838 F.3d 1266, 1270 (Fed. Cir. 2016). Applicant’s argument is therefore unpersuasive.

3. Applicant argues that that the claims contain elements that are rooted in computer technology and overcome a problem specifically arising in the realm of computer networks and as such, recite significantly more than any abstract idea. 

Examiner respectfully disagrees. The "focus" of the claim as a whole is not "on the specific asserted
improvement in computer capabilities." Enfish, 822 F.3d at 1336. Rather, the claim merely limits the abstract idea to a particular technological environment of electronic payment transaction processing which does not render the claim any less abstract. See id.; Alice, 573 U.S. at 223 (holding that attempting to limit the use of an abstract idea to a particular technological environment does not make a claim patent-eligible) ( quoting Bilski, 561 U.S. at 610-11); Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016) ("[M]erely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claim[] any less abstract."); Ultramercial, 772 F.3d at 716 ("As we have held, the use of the Internet is not sufficient to save otherwise abstract claims from ineligibility under§ 101."). 

Merely using well-known computer device-related elements (e.g., “processor”, “communication network”, “root directories”, “Domain Name Service (DNS)”, “sub-directory”, “public search engine”, “log file”) in order to receive, collect, transmit, and store data/information for facilitating a peer-to-peer transfer of assets (abstract idea) between electronic payment accounts of entities in a financial transaction utilizing search engine identifiers associated with an electronic payment address of the linked payment account.

Any solution presented is in the abstract idea itself, i.e., receiving, …, a referral from the public search engine, the referral comprising a request submitted to the public search engine from a second entity to initiate a transaction of an asset based on a portion of the public information about the first entity; locating the root directory and the LCA of the first entity by matching the portion of the public information with at least one unique identifier of the one or more unique identifiers; presenting, …, a Uniform Resource Locator (URL) with information about the LCA of the first entity to the second entity, the URL generated based on the one or more DNS records of the root directory; receiving, …, a confirmation from the second entity that the transaction is a permissible transaction; recording, in real time, a payment pending action in a log file for the LCA of the first entity based on receipt of the confirmation, the log file stored in the root directory; transferring …, the asset from an electronic payment account of the second entity into the LCA, without authorization from the first entity; and not to any technology, i.e., to the computer components themselves. Applicant’s argument is therefore unpersuasive.

4. Applicant argues that, like in Berkheimer, improvements yielded by the claimed invention are explicitly recited in the claims and thus, the question of whether the claims are "well-understood, routine, and conventional" is indeed a question of fact requiring factual evidence to support its determination.

The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)(using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1093, 1096 (Fed. Cir. 2014)(computer receives and sends information over a network).

In this instance, Applicant’s specification describes the computer-related devices/elements recited in the claims as being general purpose.

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted). Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” Id. at 2358.

Considered as an ordered combination, the computer component add nothing that is not already present when the steps are considered separately, and thus simply recite the abstract idea as performed by a generic computer. The claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Note that the limitations, in the instant claims, are done by the generically recited computer. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. 
As such, the claim does not amount to significantly more than the judicial exception. Thus, the claim is not patent eligible (Step 2B: NO). Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained. 

Claim Rejections – 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13-14, 17-18, 20-30, 32-33, 36-37, 39, 41-42, and 44-45 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent method claim 21 is directed towards facilitating a Peer-to-Peer (P2P) transfer of assets between electronic payment accounts of entities in a financial transaction utilizing search engine identifiers associated with an electronic payment address of the linked payment account, involving steps which are nothing more than merely following a set of predetermined instructions or rules to carry out storing (receiving) account data and/or information of at least one transacting entity which includes identity attributes and transaction specific information associated with a specific financial transaction. The steps also includes providing (generating and transmitting) the account data and/or information including identity attributes and transaction specific information (e.g., transfer of assets), as well as the tracking/monitoring and transmitting/processing (currency conversion) of account data and/or information subject to specific user preferences (i.e., rules and instructions) but for the recitation of computer-related components.  Claim 21 is directed to the abstract idea of transferring/depositing assets between accounts while using rules and/or instructions to carry out the steps recited, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 21 recites: “creating, … a publicly available linked credit account (LCA) for a first entity in a root directory of one or more root directories each comprising one or more Domain Name Service (DNS) records configured to be searchable by a public search engine, the LCA comprising a one-way account configured to automatically process permissible transactions without authorization from the first entity and prevent impermissible transactions; 

associating, … the LCA with one or more unique identifiers associated with public information about the first entity; 

linking, … the publicly available LCA in the root directory to a private account of the first entity in a sub-directory of one or more sub-directories that are not publicly accessible, the one or more sub-directories configured to store private account information of the first entity;  

automatically processing, …, at least one permissible transaction while prohibiting access to the private account information of the first entity by: 

receiving, …, a referral from the public search engine, the referral comprising a request submitted to the public search engine from a second entity to initiate a transaction of an asset based on a portion of the public information about the first entity; 

locating the root directory and the LCA of the first entity by matching the portion of the public information with at least one unique identifier of the one or more unique identifiers; 

presenting, …, a Uniform Resource Locator (URL) with information about the LCA of the first entity to the second entity, the URL generated based on the one or more DNS records of the root directory; 

receiving, …, a confirmation from the second entity that the transaction is a permissible transaction; 

recording, in real time, a payment pending action in a log file for the LCA of the first entity based on receipt of the confirmation, the log file stored in the root directory; 

transferring …, the asset from an electronic payment account of the second entity into the LCA, without authorization from the first entity; 

automatically transferring, without authorization from the first entity, the asset from the LCA to the private account of the first entity, simultaneously transmitting in real time, via the communication network, a first notification to the first entity and a second notification to the second entity indicating a successful completion of the transaction; and 

recording, in real time, the first notification, the second notification and additional information in the log file, such that the log file is updated in real time to track events associated with the transaction and real-time movement of the asset”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Facilitating the transfer of assets between accounts is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l.). Because the claim is directed to the performance of economically related (e.g., financial) transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising following a set of predetermined instructions or rules to carry out storing (receiving), providing (generating and transmitting), tracking, monitoring, computing (converting) data and/or information associated with a financial transaction falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a computer-related device – nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, “communication network”, “root directories”, “Domain Name Service (DNS)”, “sub-directory”, “public search engine”, “log file”, represent the use of a computer-related elements as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating a Peer-to-Peer (P2P) transfer of assets between electronic payment accounts of entities in a financial transaction utilizing a unique identifier associated with an electronic payment address of the linked payment account while using rules and/or instructions to carry out the steps recited.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating a Peer-to-Peer (P2P) transfer of assets between electronic payment accounts of entities in a financial transaction utilizing a unique identifier associated with an electronic payment address of the linked payment account while using rules and/or instructions to carry out the steps recited - storing (receiving) account data and/or information of at least one transacting entity which includes identity attributes and transaction specific information associated with a specific financial transaction. The steps also includes providing (generating and transmitting) the account data and/or information including identity attributes and transaction specific information (e.g., transfer of assets), as well as the tracking/monitoring and transmitting/processing (currency conversion) of account data and/or information subject to specific user preferences (i.e., rules and instructions) using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 1 recites substantially the same limitations as claim 21 above and is ineligible for the same reasons. The subject matter of claim 1 corresponds to the subject matter of claim 21 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 21 applies to claim 1 accordingly.

Dependent claims 2-11, 13-14, 17-18, 20, 22-30, 32-33, 36-37, 39, 41-42, and 44-45, add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion

Claims 1-11, 13-14, 17-18, 20-30, 32-33, 36-37, 39, 41-42, 44, and 45 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692